LAMBERT, Justice,
dissenting.
I must dissent from that portion of the majority opinion, which declares that Louisville Scrap Material has no right of railroad access to its property. The trial court held that Louisville Scrap Materials was entitled to the same rights of “reasonable means of ingress and egress” as that afforded the abutting property owners in the cases of Potter v. Citation Coal Corp., Ky., 445 *359S.W.2d 128, 130 (1969), and Hylton v. Belcher, Ky., 290 S.W.2d 476, 477 (1956).
The majority opinion states that “Louisville Scrap Material has a reasonable right to access its property at this time ... [by] access to four public streets.” Its view of what is reasonable is strained. The subject property was condemned by the city in the 1870’s. Since that time, the railroad tracks located thereon have been used by Louisville Scrap Material or its predecessors. The assertion that this longtime Louisville corporation has other means of access ignores the fact that rail access is required for ongoing operations, a fact which has been so for nearly 100 years. Because such access is necessary for the corporation to maintain economic viability, I regard continued rail access to be the only “reasonable” access under the decisions of this Court. I would affirm the Jefferson Circuit Court in all respects.